Citation Nr: 1436652	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-21 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to October 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to education benefits under the Montgomery GI Bill.  

In March 2013, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the March 2013 hearing transcript is potentially relevant to the issue on appeal.  Thus, the Board has considered this electronic record in its adjudication of the Veteran's case.  The other documents in the electronic record are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.    


FINDINGS OF FACT

1.  The Veteran's character of discharge from service was "Under Honorable Conditions (General)."    

2.  The Veteran was not discharged from active duty for a service-connected disability, a preexisting medical condition not characterized as a disability, hardship, convenience of the Government, involuntarily for convenience of the Government as a result of a reduction in force, or for a physical or mental condition not characterized as a disability and not the result of her own willful misconduct, but which interfered with the performance of duty. 

3.  The Veteran's delimiting date for the claimed education benefits was October 17, 1999.  

4.  The Veteran first filed for Chapter 30 educational benefits in March 2009, and it is neither claimed nor shown by the evidence that a physical or mental disability prevented the Veteran from initiating or completing an educational program during her basic Chapter 30 delimiting period.  

 
CONCLUSION OF LAW

The requirements for VA educational assistance under 38 U.S.C.A. Chapter 30, have not been met.  38 U.S.C.A. §§ 3011 (West 2002); 38 C.F.R. §§ 21.7042(a), 21.7050, 21.7051 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

The essential facts are not in dispute, and there is no possibility that any additional notice or development would aid the Veteran in substantiating her present claim.  As the law and not the facts are dispositive, the provisions of the VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Analysis

The governing legal criteria, as pertinent to this particular case, specify that a Veteran is eligible for educational assistance benefits pursuant to Chapter 30 if he (1) after June 30, 1985, first becomes a member of the Armed Forces; (2) serves at least three years of continuous active duty in the Armed Forces if the obligated period of service is three years or more; and (3) is discharged from active duty with an honorable discharge.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a). 

However, an individual who does not meet the service requirements may be eligible for basic educational assistance when he is discharged or released from active duty for certain specified reasons.  Those reasons include when an individual is discharged or released from active duty for (1) a service-connected disability; (2) for a medical condition which preexisted service on active duty and which VA determines is not service-connected; (3) discharge or release under 10 U.S.C.A. § 1173 (hardship discharge); (4) for convenience of the Government; (5) involuntarily for the convenience of the Government as a result of a reduction in force; or (6) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty.  38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5). 

In this case, the service records show that the character of the Veteran's discharge was listed as "Under Honorable Conditions (General)" due to "Misconduct - Pattern of Misconduct."  Thus, the evidence of record establishes that the Veteran does not meet the initial requirements for eligibility for Chapter 30 educational assistance.  Specifically, an "Honorable Discharge," and not an "Under Honorable Conditions (General)" discharge, is required by law for the Veteran to be eligible for educational assistance under Chapter 30.  Here, the evidence of record does not establish that the Veteran meets this requirement, and therefore she is not eligible for Chapter 30 education benefits.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a).      

Additionally, the Veteran was not discharged from active duty for a service-connected disability, a preexisting medical condition not characterized as a disability, hardship, convenience of the Government, involuntarily for convenience of the Government as a result of a reduction in force, or for a physical or mental condition not characterized as a disability and not the result of her own willful misconduct, but which interfered with the performance of duty.  Instead, the Veteran's separation reason was misconduct, as shown on her DD Form 214, Certificate of Release or Discharge from Active Duty.  Therefore, the Veteran is not eligible for Chapter 30 education benefits under these alternative bases.  38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5). 

The Board is bound by the service department's determination for the reason of the Veteran's separation from the military and is not at liberty to change such determination.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, in light of the foregoing, the Veteran is not eligible for Chapter 30 benefits under 38 U.S.C.A. § 3011(a). 

The Board acknowledges that the Veteran has applied for an upgrade of her character of discharge.  However, even if the Veteran's character of discharge is upgraded to that of an honorable discharge, she would still not be entitled to Chapter 30 education benefits.  

As pertinent to this case, educational benefits are to be used during a ten-year period beginning with the date of the Veteran's last discharge from service.  38 U.S.C.A. § 3031(a) (West 2002); 38 C.F.R. § 21.7050(a) (2013).  In this case, the Veteran served from November 7, 1985 to October 17, 1989.  Thus, the Veteran's delimiting date would have been October 17, 1999, which is 10 years after her last discharge from active duty.  The Veteran's end date for eligibility for educational assistance benefits expired approximately 10 years before she applied for her educational benefits in March 2009.  Therefore, the Veteran is not entitled to the claimed benefits.  

The Board notes that VA regulations allow for an extension of the ten-year delimiting period upon a showing that the Veteran timely applied for the extension, and upon a showing that she was prevented from initiating or completing her chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the Veteran's willful misconduct.  38 C.F.R. §§ 21.1033, 21.7051(a) (2013).  The regulations further state that it must be clearly established by medical evidence that a program of education was medically infeasible and VA will not consider a Veteran who was disabled for a period of thirty days or less as having been prevented from initiating or completing a chosen program unless the evidence establishes that the Veteran was prevented from enrolling or reenrolling in the chosen program or was forced to discontinue attendance because of the short disability.  38 C.F.R. § 21.7051(a)(2) (2013).  In this case, it is neither claimed nor shown by the evidence that a physical or mental disability prevented the Veteran from initiating or completing an educational program during her basic Chapter 30 delimiting period.  Indeed, the Veteran has consistently stated that she had not applied for educational benefits because she had not known she was entitled to them.  She has also reported obtaining a bachelor's degree in Computer Information Systems.  Additionally, the Veteran did not timely apply for an extension of her ten-year delimiting period.

The Board is sympathetic to the contentions advanced by the Veteran in this case.  However, the legal criteria governing eligibility for educational assistance benefits under 38 U.S.C.A. Chapter 30 are quite specific.  There is simply no legal basis to find the Veteran eligible for educational assistance benefits under 38 U.S.C.A. Chapter 30.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  .


ORDER

Entitlement to educational assistance benefits under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill) is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


